Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket No.: 075089-US-PA-1 
Filling date: 6/12/2020
 Priority date: 12/28/2017 
Inventor: Kuo et al 
Examiner: Bilkis Jahan

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,685,956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, U.S. Patent No. 10,685,956 B2 discloses a semiconductor device, comprising:
a substrate having a heavily doped region and a lightly doped region, wherein the heavily doped region and the lightly doped region have a same conductive type, and the lightly doped region is disposed over the heavily doped region;

a plurality of first wells, disposed in the lightly doped region and arranged as an array having multiple rows and multiple columns (claim 4, Examiner interprets spaced apart horizontally and vertically, which is array), wherein the first wells have a conductive type opposite to the conductive type of the heavily doped region and the lightly doped region;

a second well, disposed in the substrate over the lightly doped region, and having an active region defined by an isolation structure, wherein the first wells are overlapped with the second well, and top ends of the first wells are lower than a bottom end of the second well; and



Regarding claim 2, U.S. Patent No. 10,685,956 B2 discloses the semiconductor device of claim 1, wherein the first wells are respectively formed in a rectangular shape (stripe shape is rectangular, claims 1, 4).

Allowable Subject Matter
Claims 3-9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but they are  not persuasive:

Applicant’s argue:
According to the currently amended claim 1 of the present application (divisional application), the claimed first wells are arranged as an array having multiple rows and 

Specifically, according to claim 4 of the parent application, the claimed first wells (sub-wells) are each formed in a stripe shape, and are spaced apart from one another. However, spaced apart elements are not limited to periodic patterns, let alone an array of separate elements arranged along multiple rows and multiple columns. As an example shown in FIG. 3A, these spaced apart first wells may be arranged as a grating (only having a single row), rather than an array with multiple rows and multiple columns.

Examiner response:
The double patenting reference patent claim 4 recites “a plurality of stripe-shaped sub-wells spaced apart from one another”. The claim does not specify that the way of spaced apart from one another (e.g. horizontal or vertical). Therefore, Examiner interprets stripe-shaped sub-wells spaced apart both vertically and horizontally
 and then formed the array structure at least two by two.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896